Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/935,063 filed on July 21, 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR Pub # 2017/0059502 to Choo et al. in view of KR Pub # 2016/0072946 to Lim et al.
Regarding independent claim 1, Choo discloses a display device (Figs. 2-3), comprising:
a substrate (Fig. 3: 110);
a polycrystalline silicon film (Fig. 3: 130b) on the substrate (110); and
a first buffer film (Fig. 3: 120) between the substrate (110) and the polycrystalline silicon film (130b) and having one surface contacting the polycrystalline silicon film (bottom side surface of 130b) and another surface (upper side surface of 130b) opposite to the one surface.
Choo fails to explicitly disclose wherein the one surface of the first buffer film has a first root mean square (RMS) roughness range, and the first RMS roughness range is 1.5 nm or less.
Lim discloses a display device (page. 1). Lim discloses wherein the one surface of the first buffer film (Fig.1: 130) has a first root mean square (RMS) roughness range, and the first RMS roughness range is 1.5 nm or less (Page. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporated the buffer layer of Lim to the display device of Choo (between the substrate and the polycrystalline silicon film) so that the first and the second optical layers can be bonded together and integrated (page. 3, 8th paragraph), and it is possible to prevent the transparency of the display panel from being lowered (Page. 5, 4th paragraph).
Regarding claim 2, Choo discloses wherein the first buffer film includes a silicon oxide film (page. 2, paragraph 7).
Regarding claim 3, Choo discloses a second buffer film (Page. 2, paragraph 7) between the substrate and the first buffer film, wherein the second buffer film includes a different material than the first buffer film. It is noted that the buffer layer 120 as taught by Choo can be formed of a double layer structure and since the first buffer layer is between the substrate and the polycrystalline silicon film, the second buffer layer will necessary formed between the first buffer layer and the substrate.
Regarding claim 4, Choo discloses wherein the second buffer film includes a silicon nitride film (Page. 2, paragraph 7).
Regarding claim 5, Choo discloses wherein the polycrystalline silicon film (Fig. 3: 130b, Page. 2) has one surface contacting the one surface of the first buffer film (120), and another surface opposite to the one surface of the polycrystalline silicon film (130b), and wherein the one surface of the polycrystalline silicon film has a second RMS roughness range (Page. 3), and the second RMS roughness range is equal to the first RMS roughness range (Page. 3). It is noted that the first RMS in claim is 1.5 nm or less (see the rejection above from claim 1), for example, the first RMS can be less than 1 nm (any first RMS less than 1nm), and the second RMS as disclosed in page 3 is less than 1nm (any second RMS less than 1nm), therefore, the second RMS roughness range is equal to the first RMS roughness range.

Allowable Subject Matter
Claims 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the combination of limitations “wherein, among crystals of the polycrystalline silicon film, a ratio of the number of first crystals having a {100} plane direction to the number of all crystals is 20% or more” taken in combination with all other limitations of independent claim 17.  Dependent claims 18-20 inherit the above allowable subject matter and are similarly allowed.

Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 recites: “wherein the other surface of the polycrystalline silicon film has a third RMS roughness range, and the third RMS roughness range is greater than the second RMS roughness range.”
Claim 7 recites: “wherein the polycrystalline silicon film includes hydrogen ions, and an average concentration of the hydrogen ions in a vicinity of the one surface of the polycrystalline silicon film is greater than an average concentration of the hydrogen ions in a vicinity of a center of the polycrystalline silicon film.”
Claim 12 recites: “wherein among crystals of the polycrystalline silicon film, a ratio of the number of first crystals having a {100} plane to the number of all crystals is 20% or more.
Claim 16 recites: “wherein the first RMS roughness range is calculated by measuring 20 points spaced apart at 25 nm regulars in a region having a length of 500 nm, and the first RMS roughness range is measured utilizing an atomic microscope or TEM.

Each of the above recitations, interpreted in combination with all other limitations of the claim and all limitations of any claims they depend from, is not taught or rendered obvious by the prior art of record and are indicated as allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Roh et al. (US Pub# 2020/0286977), Kim et al. (US Pub# 2020/0251030), Son et al. (US Pub# 2020/0210006), Kim et al. (US Pub# 2019/0187850), Yeon et al. (US Pub # 2018/0286915), Lee et al. (US Pub # 2018/0224574), Hirotsugu et al. (US Pub# 2021/0034180) and Snure et al. (US Pub# 2019/0035624).
Roh discloses a display device (Fig. 2), comprising, a substrate (Fig. 2: 101), a polycrystalline silicon film (Fig. 2: 105) on the substrate (101), and a first buffer film (Fig. 2: 102) between the substrate (101) and the polycrystalline silicon film (105) and having one surface contacting the polycrystalline silicon film (bottom side surface of 105) and another surface (upper side surface of 105) opposite to the one surface.
Kim discloses a display device (Fig. 17), comprising, a substrate (Fig. 17: 10), a polycrystalline silicon film (Fig. 17: 154) on the substrate (10), and a first buffer film (Fig. 17: 140) between the substrate (10) and the polycrystalline silicon film (154) and having one surface contacting the polycrystalline silicon film (bottom side surface of 154) and another surface (upper side surface of 154) opposite to the one surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896